Exhibit 10.1

 

STOCK OPTION PLAN
OF
MERCURY MAN HOLDINGS CORPORATION

 

Mercury Man Holdings Corporation, a Delaware corporation (the “Company”), hereby
adopts this Stock Option Plan of Mercury Man Holdings Corporation. The purposes
of this Plan are as follows:

 

(1)                                  To further the growth, development and
financial success of the Company and its Subsidiaries (as defined herein), by
providing additional incentives to Employees, Consultants and Independent
Directors (as such terms are defined below) of the Company and its Subsidiaries
who have been or will be given responsibility for the management or
administration of the Company’s (or one of its Subsidiary’s) business affairs,
by assisting them to become owners of Common Stock, thereby benefiting directly
from the growth, development and financial success of the Company and its
Subsidiaries.

 

(2)                                  To enable the Company (and its
Subsidiaries) to obtain and retain the services of the type of professional,
technical and managerial Employees, Consultants and Independent Directors
considered essential to the long-range success of the Company (and its
Subsidiaries) by providing and offering them an opportunity to become owners of
Common Stock under Options, including, in the case of certain employees, Options
that are intended to qualify as “incentive stock options” under Section 422 of
the Code (as defined herein).

 

ARTICLE I.
DEFINITIONS

 

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

 

Section 1.1                                      “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act.

 

Section 1.2                                      “Board” shall mean the Board of
Directors of the Company.

 

Section 1.3                                      “Cause” shall have the meaning
specified in the Stockholders Agreement.

 

Section 1.4                                      “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

Section 1.5                                      “Committee” shall mean the
Committee appointed as provided in Section 6.1.

 

Section 1.6                                      “Common Stock” shall mean the
common stock, par value $0.01 per share, of the Company.

 

Section 1.7                                      “Company” shall mean Mercury
Man Holdings Corporation, a Delaware corporation. In addition, “Company” shall
mean any corporation assuming, or issuing new

 

--------------------------------------------------------------------------------


 

employee stock options in substitution for, Incentive Stock Options outstanding
under the Plan in a transaction to which Section 424(a) of the Code applies.

 

Section 1.8                                      “Consultant” shall mean any
consultant or adviser if:

 

(a)                                  The consultant or adviser renders bona fide
services to the Company or a Subsidiary;

 

(b)                                 The services rendered by the consultant or
adviser are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities; and

 

(c)                                  The consultant or adviser is a natural
person who has contracted directly with the Company or a Subsidiary to render
such services.

 

Section 1.9                                      “Corporate Event” shall mean,
as determined by the Committee (or by the Board, in the case of Options granted
to Independent Directors) in its sole discretion, any transaction or event
described in Section 7.1 (a) or any unusual or nonrecurring transaction or event
affecting the Company, any Affiliate of the Company, or the financial statements
of the Company or any Affiliate of the Company.

 

Section 1.10                                “Director” shall mean a member of
the Board.

 

Section 1.11                                “Eligible Representative” for an
Optionee shall mean such Optionee’s personal representative or such other person
as is empowered under the deceased Optionee’s will or the then applicable laws
of descent and distribution to represent the Optionee hereunder.

 

Section 1.12                               “Employee” shall mean, with respect
to any entity, any employee of such entity (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code).

 

Section 1.13                               “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

 

Section 1.14                              “Fair Market Value” of a share of
Common Stock as of a given date shall be:

 

(a)                                  The closing price of a share of Common
Stock on the principal exchange on which such shares are then trading, if any
(or as reported on any composite index which includes such principal exchange),
on the most recent trading day prior to such determination date; or

 

(b)                                 If Common Stock is not traded on an
exchange, the mean between the closing representative bid and asked prices for a
share of Common Stock on the most recent trading day prior to such determination
date as reported by Nasdaq or, if Nasdaq is not then in existence, by its
successor quotation system; or

 

2

--------------------------------------------------------------------------------


 

(c)                                  If Common Stock is not publicly traded on
an exchange and not quoted on Nasdaq or a successor quotation system, the fair
market value of a share of Common Stock as determined in good faith by the Board
or the Committee.

 

Section 1.15                                “Incentive Stock Option” shall mean
an Option that conforms to the applicable provisions of Section 422 of the Code
and that is designated as an Incentive Stock Option by the Committee.

 

Section 1.16                                “Independent Director” shall mean a
member of the Board who is not an Employee of the Company or any of its
Subsidiaries.

 

Section 1.17                                “Initial Public Offering” shall mean
the first issuance by the Company of any class of common equity securities that
is required to be registered (other than on a Form S-8) under Section 12 of the
Exchange Act.

 

Section 1.18                                “Non-Qualified Stock Option” shall
mean an Option which is not an “incentive stock option” within the meaning of
Section 422 of the Code.

 

Section 1.19                                “Officer” shall mean an officer of
the Company, as defined in Rule 16a-l(f) under the Exchange Act, as such Rule
may be amended from time to time.

 

Section 1.20                                “Option” shall mean an option
granted under the Plan to purchase Common Stock. An Option shall, as determined
by the Committee, be either an Incentive Stock Option or a Non-Qualified Stock
Option; provided, however, that any Option granted to an individual who is not
an Employee of the Company or one of its Subsidiaries shall be a Non-Qualified
Stock Option.

 

Section 1.21                                “Optionee” shall mean an Employee,
Consultant or Independent Director to whom an Option is granted under the Plan.

 

Section 1.22                                “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

Section 1.23                                “Plan” shall mean this Stock Option
Plan of Mercury Man Holdings Corporation, as amended from time to time.

 

Section 1.24                                “Rule 16b-3” shall mean that certain
Rule 16b-3 promulgated under the Exchange Act, as such Rule may be amended from
time to time.

 

Section 1.25                                “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

Section 1.26                                “Stock Option Agreement” shall have
the meaning set forth in Section 4.1

 

Section 1.27                                “Stockholders Agreement” shall mean
either (a) that certain amended and restated Stockholders Agreement, dated as of
September 30, 2004, by and among the Company, Green Equity Investors IV, L.P.,
FTD Co-Investment LLC, the other parties thereto, and those certain other
Persons who may become a party thereto from time to time or, (b) in the sole

 

3

--------------------------------------------------------------------------------


 

discretion of the Company, any other agreement by and between the Optionee and
the Company which contains restrictions and limitations applicable to the shares
of Common Stock acquired upon Option exercise (and/or to other shares of Common
Stock, if any, held by the Optionee during the term of such agreement), the
terms of which shall be determined by the Board in its discretion.

 

Section 1.28                                “Subsidiary” of any entity shall
mean any corporation in an unbroken chain of corporations beginning with such
entity if each of the corporations other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

Section 1.29                                “Termination of Consultancy” shall
mean the time when the engagement of an Optionee as a Consultant to the Company
or a Subsidiary is terminated for any reason, with or without cause, including,
but not by way of limitation, by resignation, discharge, death or retirement,
but excluding a termination where there is a simultaneous commencement of
employment with the Company or any Subsidiary. The Committee, in its sole
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy.

 

Section 1.30                                “Termination of Directorship” shall
mean the time when an Optionee who is an Independent Director ceases to be a
Director for any reason, including but not by way of limitation, a termination
by resignation, failure to be elected or appointed, death or retirement. The
Board, in its sole discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

 

Section 1.31                                “Termination of Employment” shall
mean the time when the employee-employer relationship between an Optionee and
the Company (or one of its Subsidiaries) is terminated for any reason, with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death or retirement, but excluding a termination where
there is a simultaneous reemployment by the Company (or one of its
Subsidiaries). The Committee shall determine the effect of all matters and
questions relating to Termination of Employment for purposes of the Plan and
with respect to all Options, including, but not by way of limitation, the
question of whether a Termination of Employment resulted from a discharge for
Cause and all questions of whether a particular leave of absence constitutes a
Termination of Employment; provided, however, that, with respect to Incentive
Stock Options, a leave of absence shall constitute a Termination of Employment
if, and to the extent that, such leave of absence interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under Section 442(a)(2) of the Code.

 

ARTICLE II.

SHARES SUBJECT TO PLAN

 

Section 2.1                                      Shares Subject to Plan. The
shares of stock subject to Options shall be shares of Common Stock, Subject to
Section 7.1, the aggregate number of such shares which may be issued upon
exercise of Options shall not exceed 6,578,333 shares of Common Stock.

 

Section 2.2                                   Unexercised Options. If any Option
(or portion thereof) expires or is canceled without having been fully exercised,
the number of shares subject to such Option (or

 

4

--------------------------------------------------------------------------------


 

portion thereof) but as to which such Option was not exercised prior to its
expiration or cancellation may again be optioned hereunder, subject to the
limitations of Section 2.1.

 

ARTICLE III.
GRANTING OF OPTIONS

 

Section 3.1                                      Eligibility. Subject to
Section 3.2, any (a) Employee of the Company or one of its Subsidiaries; (b)
Consultant; or (c) Independent Director shall be eligible to be granted Options.

 

Section 3.2                                      Qualification of Incentive
Stock Options. Notwithstanding Section 3.1, no Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or one of its
Subsidiaries.

 

Section 3.3                                     Granting of Options to Employees
and Consultants

 

(a)                                  The Committee shall from time to time:

 

(i)                                     Select from among the Employees and
Consultants of the Company and any of its Subsidiaries (including those to whom
Options have been previously granted under the Plan) such of them as in its
opinion should be granted Options;

 

(ii)                                  Determine the number of shares to be
subject to such Options granted to such Employees and Consultants and, subject
to Section 3.2, determine whether such Options are to be Incentive Stock Options
or Non-Qualified Stock Options; and

 

(iii)                               Determine the terms and conditions of such
Options, consistent with the Plan.

 

(b)                                 Upon the selection of an Employee or
Consultant of the Company or any of its Subsidiaries to be granted an Option
pursuant to Section 3.3(a), the Committee shall instruct the corporate secretary
or another authorized Officer of the Company to issue such Option and may impose
such conditions on the grant of such Option as it deems appropriate. Without
limiting the generality of the preceding sentence, the Committee may require as
a condition to the grant of an Option to such an Employee or Consultant that
such Employee or Consultant surrender for cancellation some or all of the
unexercised Options which have been previously granted to him or her. An Option
the grant of which is conditioned upon such surrender may have an Option price
lower (or higher) than the Option price of the surrendered Option, may cover the
same (or a lesser or greater) number of shares as the surrendered Option, may
contain such other terms as the Committee deems appropriate and shall be
exercisable in accordance with its terms, without regard to the number of
shares, price, period of exercisability or any other term or condition of the
surrendered Option.

 

5

--------------------------------------------------------------------------------


 

Section 3.4                                      Granting of Option to
Independent Directors

 

(a)                                  The Board shall from time to time:

 

(i)                                     Select from among the Independent
Directors (including those to whom Options have previously been granted under
the Plan) such of them as in its opinion should be granted Options;

 

(ii)                                  Determine the number of shares to be
subject to such Options granted to such selected Independent Directors; and

 

(iii)                               Determine the terms and conditions of such
Options, consistent with the Plan; provided, however, that all Options granted
to Independent Directors shall be Non-Qualified Stock Options.

 

(b)                                 Upon the selection of an Independent
Director to be granted an Option pursuant to Section 3.4(a), the Board shall
instruct the corporate secretary or another authorized Officer of the Company to
issue such Option and may impose such conditions on the grant of such Option as
it deems appropriate. Without limiting the generality of the preceding sentence,
the Board may require as a condition to the grant of an Option to an Independent
Director that the Independent Director surrender for cancellation some or all of
the unexercised Options which have been previously granted to him or her. An
Option the grant of which is conditioned upon such surrender may have an Option
price lower (or higher) than the Option price of the surrendered Option, may
cover the same (or a lesser or greater) number of shares as the surrendered
Option, may contain such other terms as the Board deems appropriate and shall be
exercisable in accordance with its terms, without regard to the number of
shares, price, period of exercisability or any other term or condition of the
surrendered Option.

 

ARTICLE IV.
TERMS OF OPTIONS

 

Section 4.1                                      Stock Option Agreement. Each
Option shall be evidenced by a written Stock Option Agreement, which shall be
executed by the Optionee and an authorized Officer of the Company and which
shall contain such terms and conditions as the Committee (or the Board, in the
case of Options granted to Independent Directors) shall determine, consistent
with the Plan. Stock Option Agreements evidencing Incentive Stock Options shall
contain such terms and conditions as may be necessary to qualify such Options as
“incentive stock options” within the meaning of Section 422 of the Code.

 

Section 4.2                                      Exercisability of Options

 

(a)                                  Each Option shall become exercisable
according to the terms of the applicable Stock Option Agreement; provided,
however, that by a resolution adopted after an Option is granted the Committee
(or the Board, in the case of Options granted to Independent Directors) may, on
such terms and conditions as it may determine to be appropriate, accelerate the
time at which such Option or any portion thereof may be exercised.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise provided in the
applicable Stock Option Agreement, no portion of an Option which is
unexercisable at Termination of Employment or Termination of Directorship, as
applicable, shall thereafter become exercisable.

 

(c)                                  To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by an Optionee during any calendar
year (under the Plan and all other incentive stock option plans of the Company
or any Subsidiary thereof) exceeds $100,000, such options shall be treated and
taxable as Non-Qualified Stock Options, The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted, and the stock issued upon exercise of options shall designate
whether such stock was acquired upon exercise of an Incentive Stock Option. For
purposes of these rules, the Fair Market Value of stock shall be determined as
of the date of grant of the Option granted with respect to such stock.

 

Section 4.3                                      Option Price The price of the
shares subject to each Option shall be set by the Committee (or the Board, in
the case of Options granted to Independent Directors); provided, however, that
in the case of an Incentive Stock Option, the price per share shall be not less
than 100% of the Fair Market Value of such shares on the date such Option is
granted; and provided, further, that in the case of an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company, the price per
share shall not be less than 110% of the Fair Market Value of such shares on the
date such Incentive Stock Option is granted.

 

Section 4.4                                      Expiration of Options. No
Option may be exercised to any extent by anyone after the first to occur of the
following events:

 

(a)                                  The expiration of ten years from the date
the Option was granted; or

 

(b)                                 With respect to an Incentive Stock Option in
the case of an Optionee owning (within the meaning of Section 424(d) of the
Code), at the time the Incentive Stock Option was granted, more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary, the expiration of five years from the date the Incentive Stock
Option was granted.

 

Section 4.5                                      At-Will Employment. Nothing in
the Plan or in any Stock Option Agreement hereunder shall confer upon any
Optionee any right to continue in the employ of, or as a Consultant for, the
Company or any Subsidiary, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Optionee at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Optionee and the Company or any Subsidiary.

 

ARTICLE V.
EXERCISE OF OPTIONS

 

Section 5.1                                      Person Eligible to Exercise.
During the lifetime of the Optionee, only he or she may exercise an Option (or
any portion thereof); provided, however, that the Optionee’s

 

7

--------------------------------------------------------------------------------


 

Eligible Representative may exercise his or her Option during the period of the
Optionee’s disability (as defined in Section 22(e)(3) of the Code)
notwithstanding that an Option so exercised may not qualify as an Incentive
Stock Option. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement, be exercised by his or her
Eligible Representative.

 

Section 5.2                                      Partial Exercise. At any time
and from time to time prior to the time when the Option becomes unexercisable
under the Plan or the applicable Stock Option Agreement, the exercisable portion
of an Option may be exercised in whole or in part; provided, however, that the
Company shall not be required to issue fractional shares and the Committee (or
the Board, in the case of Options granted to Independent Directors) may, by the
terms of the Option, require any partial exercise to exceed a specified minimum
number of shares.

 

Section 5.3                                      Manner of Exercise. An
exercisable Option, or any exercisable portion thereof, may be exercised solely
by delivery to the corporate secretary of all of the following prior to the time
when such Option or such portion becomes unexercisable under the Plan or the
applicable Stock Option Agreement:

 

(a)                                  Notice in writing signed by the Optionee or
his or her Eligible Representative, stating that such Option or portion is
exercised, and specifically stating the number of shares with respect to which
the Option is being exercised;

 

(b)                                 A copy of the Stockholders Agreement signed
by the Optionee or Eligible Representative, as applicable;

 

(c)                                  Full payment for the shares with respect to
which such Option or portion is thereby exercised:

 

(i)                                     In cash or by personal, certified, or
bank cashier check; or

 

(ii)                                  With the consent of the Committee (or the
Board, in the case of Options to Independent Directors), (A) shares of Common
Stock which have been owned by the Optionee for at least six months duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (B) except with respect to Incentive Stock Options, shares of
the Common Stock issuable to the Optionee upon exercise of the Option, with a
Fair Market Value on the date of Option exercise equal to the aggregate Option
price of the shares with respect to which such Option or portion is thereby
exercised; (C) following an Initial Public Offering, delivery of a notice that
the Optionee has placed a market sell order with a broker with respect to shares
of Common Stock then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Option exercise price; or (D) any combination
of the consideration listed in this subsection (c);

 

(d)                                 The payment to the Company (in cash or by
personal, certified or bank cashier or by any other means of payment approved by
the Committee) of all amounts necessary to satisfy any and all federal, state
and local tax withholding requirements arising in connection with the exercise
of the Option;

 

8

--------------------------------------------------------------------------------


 

(e)                                  Such representations and documents as the
Committee (or the Board, in the case of Options granted to Independent
Directors) deems necessary or advisable to effect compliance with all applicable
provisions of the Securities Act, Exchange Act and any other federal or state
securities laws or regulations. The Committee (or the Board, in the case of
Options granted to Independent Directors) may, in its sole discretion, also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and

 

(f)                                    In the event that the Option or portion
thereof shall be exercised pursuant to Section 5.1 by any person or persons
other than the Optionee, appropriate proof of the right of such person or
persons to exercise the Option or portion thereof.

 

Section 5.4                                      Conditions to Issuance of Stock
Certificates. The shares of stock issuable and deliverable upon the exercise of
an Option, or any portion thereof, may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the Company.
A certificate of shares will be delivered to the Optionee at the Company’s
principal place of business within thirty days of receipt by the Company of the
written notice and payment, unless an earlier date is agreed upon.
Notwithstanding the above, the Company shall not be required to issue or deliver
any certificate or certificates for shares of stock purchased upon the exercise
of any Option or portion thereof prior to fulfillment of all of the following
conditions:

 

(a)                                  The admission of such shares to listing on
any and all stock exchanges on which such class of stock is then listed;

 

(b)                                 The execution by the Optionee and delivery
to the Company of a Stockholders Agreement in the Company’s customary form;

 

(c)                                  The completion of any registration or other
qualification of such shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee (or the Board, in the case of
Options granted to Independent Directors) shall, in its sole discretion, deem
necessary or advisable;

 

(d)                                 The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee (or
the Board, in the case of Options granted to Independent Directors) shall, in
its sole discretion, determine to be necessary or advisable; and

 

(e)                                  The payment to the Company of all amounts
which it is required to withhold under federal, state or local law in connection
with the exercise of the Option.

 

Section 5.5                                      Rights as Stockholders. The
holder of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until such holder has signed a
Stockholders Agreement and certificates representing such shares have been
issued by the Company to such holder.

 

9

--------------------------------------------------------------------------------


 

Section 5.6                                      Transfer Restrictions.  Shares
acquired upon exercise of an Option shall be subject to the terms and conditions
of a Stockholders Agreement. In addition, the Committee (or the Board, in the
case of Options granted to Independent Directors), in its sole discretion, may
impose further restrictions on the transferability of the shares purchasable
upon the exercise of an Option as it deems appropriate. Any such restriction
shall be set forth in the respective Stock Option Agreement and may be referred
to on the certificates evidencing such shares. The Committee may require the
Employee to give the Company prompt notice of any disposition of shares of
stock, acquired by exercise of an Incentive Stock Option, within two years from
the date of granting such Option or one year after the transfer of such shares
to such Employee. The Committee may direct that the certificates evidencing
shares acquired by exercise of an Incentive Stock Option refer to such
requirement.

 

ARTICLE VI.
ADMINISTRATION

 

Section 6.1                                      Committee. Prior to an Initial
Public Offering, the Committee shall be the Board. Following an Initial Public
Offering, if any, the full Board shall administer the Plan unless and until
there is appointed a Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) that shall consist solely of two or more Independent Directors appointed
by and holding office at the pleasure of the Board, each of whom is both a
“non-employee director” as defined by Rule 16b-3 and an ‘“outside director” for
purposes of Section 162(m) of the Code. Appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board in its sole discretion. Any action required or permitted
to be taken by the Committee hereunder or under any Stock Option Agreement may
be taken by the Board.

 

Section 6.2                                      Delegation of Authority. The
Committee may, but need not, from time to time delegate some or all of its
authority to grant Options under the Plan to a committee or subcommittee
consisting of one or more members of the Committee or of one or more Officers of
the Company; provided, however, that the Committee may not delegate its
authority to grant Options to individuals (a) who are subject on the date of the
grant to the reporting rules under Section 16(a) of the Exchange Act, (b) whose
compensation the Committee determines is, or may become, subject to the
deduction limitations set forth in Section 162(m) of the Code or (c) who are
Officers of the Company who are delegated authority by the Committee hereunder.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation, and the Committee may at
any time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 6.2 shall serve in such
capacity at the pleasure of the Committee.

 

Section 6.3                                      Duties and Powers of the
Committee. It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan and the Options and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Options granted to Independent Directors. Any such interpretations
and rules in

 

10

--------------------------------------------------------------------------------


 

regard to Incentive Stock Options shall be consistent with the terms and
conditions applicable to “incentive stock options” within the meaning of
Section 422 of the Code. All determinations and decisions made by the Committee
under any provision of the Plan or of any Option granted thereunder shall be
final, conclusive and binding on all persons.

 

Section 6.4                                      Compensation, Professional
Assistance, Good Faith Actions. The members of the Committee shall receive such
compensation, if any, for their services as may be determined by the Board. All
expenses and liabilities incurred by the members of the Committee or the Board
in connection with the administration of the Plan shall be borne by the Company.
The Committee or the Board may employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and its
Officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee and the Board in good faith shall be final
and binding upon all Optionees, the Company and all other interested persons. No
member of the Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Board shall be fully protected by the Company in respect to
any such action, determination or interpretation.

 

Section 6.5                                      Tax Withholding. The Company
shall be entitled to require payment in cash or deduction from other
compensation payable to each Optionee of any sums required by federal, state or
local tax law to be withheld with respect to the exercise or disposition of any
Option.

 

ARTICLE VII.
OTHER PROVISIONS

 

Section 7.1                                      Changes in Common Stock;
Disposition of Assets and Corporate Events

 

(a)                                  Subject to Section 7.1 (d), in the event
that the Committee (or the Board, in the case of Options granted to Independent
Directors) determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Committee’s
sole discretion (or in the case of Options granted to Independent Directors, the
Board’s sole discretion), affects the Common Stock such that an adjustment is
determined by the Committee (or the Board, in the case of Options granted to
Independent Directors) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Option, then the Committee (or the Board,
in the case of Options granted to Independent Directors) shall, in such manner
as it may deem equitable, adjust any or all of:

 

(i)                                     The number and kind of shares of Common
Stock (or other securities or property) with respect to which Options may be
granted under the Plan (including,

 

11

--------------------------------------------------------------------------------


 

but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued);

 

(ii)                                  The number and kind of shares of Common
Stock (or other securities or property) subject to outstanding Options;

 

(iii)                               The exercise price with respect to any
Option; and

 

(iv)                              The financial or other “targets” specified in
each Stock Option Agreement for determining the exercisability of Options.

 

(b)                                 Subject to Section 7.1 (d) and the terms of
outstanding Stock Option Agreements, upon the occurrence of a Corporate Event,
the Committee (or the Board, in the case of options granted to Independent
Directors), in its sole discretion, is hereby authorized to take any one or more
of the following actions whenever the Committee (or the Board, in the case of
Options granted to Independent Directors) determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Option under this Plan, to facilitate such Corporate Event or to give
effect to such changes in laws, regulations or principles:

 

(i)                                     In its sole discretion, and on such
terms and conditions as it deems appropriate, the Committee (or the Board, in
the case of Options granted to Independent Directors) may provide, either by the
terms of the applicable Stock Option Agreement or by action taken prior to the
occurrence of such Corporate Event and either automatically or upon the
Optionee’s request, for either the purchase of any such Option for an amount of
cash, securities, or other property equal to the amount that could have been
attained upon the exercise of the vested portion of such Option (and such
additional portion of the Option as the Board or Committee may determine)
immediately prior to the occurrence of such transaction or event, or the
replacement of such vested (and other) portion of such Option with other rights
or property selected by the Committee (or the Board, in the case of Options
granted to Independent Directors) in its sole discretion;

 

(ii)                                  In its sole discretion, the Committee (or
the Board, in the case of Options granted to Independent Directors) may provide,
either by the terms of the applicable Stock Option Agreement or by action taken
prior to the occurrence of such Corporate Event, that the Option (or any portion
thereof) cannot be exercised after such event;

 

(iii)                               In its sole discretion, and on such terms
and conditions as it deems appropriate, the Committee (or the Board, in the case
of Options granted to Independent Directors) may provide, either by the terms of
the applicable Stock Option Agreement or by action taken prior to the occurrence
of such Corporate Event, that for a specified period of time prior to such
Corporate Event, such Option shall be exercisable as to all shares covered
thereby or a specified portion of such shares, notwithstanding anything to the
contrary in this Plan or the applicable Stock Option Agreement;

 

(iv)                              In its sole discretion, and on such terms and
conditions as it deems appropriate, the Committee (or the Board, in the case of
Options granted to Independent Directors) may provide, either by the terms of
the applicable Stock Option Agreement or by

 

12

--------------------------------------------------------------------------------


 

action taken prior to the occurrence of such Corporate Event, that upon such
event, such Option (or any portion thereof) be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof (including without
limitation any common parent of the Company and any other company or companies),
or shall be substituted for by similar options, rights or awards covering the
stock of the successor or survivor corporation, or a parent or subsidiary
thereof (including without limitation any common parent of the Company and any
other company or companies), with appropriate adjustments as to the number and
kind of shares and prices; and

 

(v)                                 In its sole discretion, and on such terms
and conditions as it deems appropriate, the Committee (or the Board, in the case
of Options granted to Independent Directors) may make adjustments in the number
and type of shares of Common Stock (or other securities or property) subject to
outstanding Options (or any portion thereof) and/or in the terms and conditions
of (including the exercise price), and the criteria included in, outstanding
Options and Options which may be granted in the future.

 

(c)                                  Subject to Section 7.1 (d), the Committee
(or the Board, in the case of Options granted to Independent Directors) may, in
its sole discretion, include such further provisions and limitations in any
Stock Option Agreement as it may deem equitable and in the best interests of the
Company and its Affiliates.

 

(d)                                 With respect to Incentive Stock Options, no
adjustment or action described in this Section 7.1 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(l) of the Code or any successor
provisions thereto, unless the Committee determines that the Plan and/or the
Options are not to comply with Section 422(b)(l) of the Code. The number of
shares of Common Stock subject to any Option shall always be rounded up to the
next higher whole number.

 

Section 7.2                                      Options Not Transferable. No
Option or interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Optionee or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 7.2 shall
prevent transfers by will or by the applicable laws of descent and distribution.

 

Section 7.3                                      Amendment, Suspension or
Termination of the Plan. The Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without stockholder approval within 12
months before or after such action no action of the Board or the Committee may,
except as provided in Section 7.1, increase any limit imposed in Section 2.1 on
the maximum number of shares which may be issued on exercise of Options, reduce
the minimum Option price requirements of Section 4.3(a), or extend the limit
imposed in this Section 7.3 on the period during which options may be granted.
Except as provided by Section 7.1, neither the amendment, suspension nor
termination of the Plan shall, without the consent of the holder of the Option,
alter or impair any rights or obligations under any Option theretofore granted.
No

 

13

--------------------------------------------------------------------------------


 

Option may be granted during any period of suspension nor after termination of
the Plan, and in no event may any Option be granted under this Plan after the
expiration of ten years from the date the Plan is adopted by the Board.

 

Section 7.4                                      Effect of Plan Upon Other
Option and Compensation Plans. The adoption of this Plan shall not affect any
other compensation or incentive plans in effect for the Company or any
Affiliate. Nothing in this Plan shall be construed to limit the right of the
Company or any Affiliate (a) to establish any other forms of incentives or
compensation for directors or employees of the Company (or any Affiliate); or
(b) to grant or assume options otherwise than under this Plan in connection with
any proper corporate purpose, including, but not by way of limitation, the grant
or assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm or association.

 

Section 7.5                                      Approval of Plan by
Stockholders. This Plan will be submitted for the approval of the Company’s
stockholders within 12 months after the date of the Board’s initial adoption of
this Plan. No Option may be exercised to any extent by anyone unless and until
the Plan is so approved by the stockholders, and if such approval has not been
obtained by the end of said 12-month period, the Plan and all Options
theretofore granted shall thereupon be canceled and become null and void.

 

Section 7.6                                      Titles. Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of the Plan.

 

Section 7.7                                      Conformity to Securities Laws.

 

(a)                                  The Plan is intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder to the extent the Company or any Optionee is subject to
the provisions thereof. Notwithstanding anything herein to the contrary, the
Plan shall be administered, and Options shall be granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and Options granted hereunder shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

(b)                                 Prior to the first date upon which the
Common Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system, to
the extent required by Section 260.140.46 of Title 10 of the California Code of
Regulations, the Company shall provide to each Optionee and to each person who
acquires shares of Common Stock pursuant to this Plan, not less frequently than
annually during the period such person holds an Option or such shares of Common
Stock, copies of the Company’s annual financial statements. Notwithstanding the
preceding sentence, the Company shall not be required to provide such statements
to key employees whose duties in connection with the Company assure their access
to equivalent information.

 

14

--------------------------------------------------------------------------------


 

Section 7.8                                      Governing Law. To the extent
not preempted by federal law, the Plan shall be construed in accordance with and
governed by the laws of the state of Delaware.

 

Section 7.9                                      Severability. In the event any
portion of the Plan or any action taken pursuant thereto shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provisions had not been included, and the illegal or
invalid action shall be null and void.

 

15

--------------------------------------------------------------------------------


 

* * * * *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Mercury Man Holdings Corporation as of September 30, 2004.

 

Executed as of Sept. 30, 2004.

 

 

/s/ Michael Soenen

 

 

Officer

MICHAEL SOENEN

 

 

C.E.O.

 

16

--------------------------------------------------------------------------------